Citation Nr: 0108181	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  99-04 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to June 
1987.  He also had service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 decision by the RO.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO has not yet considered the veteran's claim in the context 
of the new law.  Nor has the veteran had an opportunity to 
prosecute his claim in that context.  Consequently, in order 
to 
ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the claim to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making reasonable efforts to obtain copies of any 
records reflecting treatment the veteran may have received 
from Drs. Allen Boyd, Kit Mays, and Moacir Schnapp, referred 
to in a May 2000 report from Methodist Healthcare; from a Dr. 
Disney, in November 1991, referred to in a February 1992 
treatment report from Dr. Barbara Smith; from Drs. Tulio 
Bertorini and Phillip Aronoff, referred to in patient 
referral forms, dated in July 1996 and May 1997, from 
Southern Health Plan, Inc.; from the unnamed urologist the 
veteran saw in 1988, referred to in the transcript of a 
hearing held at the RO in July 1998; and from Pyramid 
Chiropractic Clinic.  The action should also include 
contacting the service department to ensure that a complete 
copy of all health records associated with the veteran's 
service in the Army National Guard have been procured, and 
affording him a medical examination for purposes of obtaining 
an opinion as to the medical likelihood that his current low 
back difficulties are related to military service.  38 C.F.R. 
§ 19.9 (2000).


This case is REMANDED to the RO for the following actions:

1.  The RO should review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include making reasonable efforts to 
obtain copies of any records reflecting 
treatment the veteran may have received 
from Drs. Allen Boyd, Kit Mays, and 
Moacir Schnapp, referred to in a May 
2000 report from Methodist Healthcare; 
from a Dr. Disney, in November 1991, 
referred to in a February 1992 treatment 
report from Dr. Barbara Smith; from Drs. 
Tulio Bertorini and Phillip Aronoff, 
referred to in patient referral forms, 
dated in July 1996 and May 1997, from 
Southern Health Plan, Inc.; from the 
unnamed urologist the veteran saw in 
1988, referred to in the transcript of a 
hearing held at the RO in July 1998; and 
from Pyramid Chiropractic Clinic.  
Development should also include 
contacting the service department to 
ensure that a complete copy of all 
health records associated with the 
veteran's service in the Army National 
Guard have been procured.

2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran undergo an examination of his 
low back.  The examiner should review 
the claims folder, including any 
additional material obtained pursuant to 
the development outlined in the 
foregoing paragraph, and take a thorough 
history from the veteran.  After the 
veteran has been examined, and any 
necessary testing has been completed, 
the examiner should provide a diagnosis 
for any current disorder(s) noted to be 
affecting the veteran's low back.  The 
examiner should then provide an opinion 
as to the medical likelihood that the 
currently shown disorder(s) are related 
to veteran's period of active military 
service.

3.  The RO should review the report of 
the examination to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.

4.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
claim here in question.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


